Case 19-23923-GLT   Doc 95   Filed 03/13/20 Entered 03/13/20 14:28:34   Desc Main
                             Document     Page 1 of 2
                                                                    FILED
                                                                    3/13/20 12:40 pm
                                                                    CLERK
                                                                    U.S. BANKRUPTCY
                                                                    COURT - WDPA
Case 19-23923-GLT   Doc 95   Filed 03/13/20 Entered 03/13/20 14:28:34   Desc Main
                             Document     Page 2 of 2
